Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment sent on 06/02/22, applicants have amended claims 1-2, 10 and 12-13.  The art rejections have been withdrawn in view of the amendment and persuasive arguments (see Remarks on pages 13-15).  The obviousness double patenting rejections have been withdrawn in view of applicants’ persuasive arguments (see Remarks on pages 10-12).  The 112 2nd rejection has been withdrawn because applicants indicate (see page 9) that “the dimension” and “the angle” refer to the dimension and the angle recited in the independent claims 1 and 12 as item listing “(a) a control device configured to set a dimension of a line to be sprayed and set an angle at which the line is to be sprayed;”. 

It is noted that this application is a continuation of application 16/048,220 filed on July 27th, 2018 (see Application Data Sheet).  In comparing the original application’220 with the instant application, the examiner has noticed new matters within the body of the specification as well as in the independent claims 1 and 12 (see the 112 1st rejection below).  

Specification
The Specification filed on 09/30/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure (see application No. 16/048,220) is as follows: “a control device configured to set a dimension of a line to be sprayed and set an angle at which the line is to be sprayed… wherein the control device is configured to transmit signals to: (1)…to spray the line with the dimension in (a), and (2)…to spray the line at the angle in (a)” (see applicants’ specification on paragraphs [0012] and [0013] each).
Applicant is required to cancel the new matter in the reply to this Office Action in order to maintain the application status that the instant application is a continuation application of 16/048,220.  Otherwise, this application should be updated as a continuation-in-part application of 16/048,220 in the body of the specification and on the Application Data Sheet.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations that “a control device configured to set a dimension of a line to be sprayed and set an angle at which the line is to be sprayed…wherein the control device is configured to transmit signals to: (1)…to spray the line with the dimension in (a), and (2)…to spray the line at the angle in (a)” recited in claims 1 and 12, lines 3-11 each, are new matters.

Response to Arguments
Applicant’s arguments, filed 6/2/22, with respect to the art rejection(s) of claim(s) 1-21 under 103 and obviousness double patenting rejections have been fully considered and are persuasive.  See Remarks, pages 13-15  wherein applicants argue that element (a) of independent claims 1 and 12 recite the following: “(a) a control device configured to set a dimension of a line to be sprayed and set an angle at which the line is to be sprayed;  and the control device is configured to transmit signals to: (1) the height adjustment mechanism to raise or lower the spray gun mount bar to spray the line with the dimension in (a), and (2) the angular adjustment mechanism to rotate, in a clockwise or counter-clockwise manner, the spray gun mount bar to spray the line at the angle in (a).  

Wilson et al (US 5,169,262) teaches line marking apparatus controlling the width of painted line (see Fig 2 and column 3, lines 44-49).  However, no other prior art of record teaches a line marking apparatus having a control device configured to set an angle at which the line is to be sprayed and to transmit signals to the angular adjustment mechanism to rotate the spray mount bas to spray the line at the angle.   Prior art of record does not disclose or suggest a height and rotational adjustment system for a spray gun used in a line striper comprising, among others, a control device configured to set a dimension of a line to be sprayed and set an angle at which the line is to be sprayed; and the control device is configured to transmit signals to: (1) the height adjustment mechanism to raise or lower the spray gun mount bar to spray the line with the dimension, and (2) the angular adjustment mechanism to rotate, in a clockwise or counter-clockwise manner, the spray gun mount bar to spray the line at the angle. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/